Exhibit 10(JJ)
AMENDED AND RESTATED PROPORTIONAL REINSURANCE AGREEMENT
     THIS AMENDED AND RESTATED PROPORTIONAL REINSURANCE AGREEMENT (this
“Agreement”) is made and entered into as of March 1, 2010 between DONEGAL MUTUAL
INSURANCE COMPANY, a mutual fire insurance company organized and existing under
the laws of the Commonwealth of Pennsylvania (“Donegal Mutual”), and ATLANTIC
STATES INSURANCE COMPANY, a stock casualty insurance company organized and
existing under the laws of the Commonwealth of Pennsylvania (“Atlantic States”).
WITNESSETH:
     WHEREAS, Donegal Mutual determined in 1986 to implement a downstream
insurance holding company structure in order to develop additional sources of
capital and surplus so that Donegal Mutual could remain competitive, support its
capacity to expand its business and assure its long-term viability;
     WHEREAS, Donegal Mutual established a downstream insurance holding company
structure in 1986 by the formation of Donegal Group Inc., a Delaware business
corporation (“DGI”), as a wholly owned subsidiary of Donegal Mutual, and by the
formation of Atlantic States as a wholly owned subsidiary of DGI;
     WHEREAS, a proportional reinsurance agreement (the “Original Agreement”)
between Donegal Mutual and Atlantic States became effective as of 12:01 a.m. on
October 1, 1986 (the “Original Effective Time”) and Donegal Mutual and Atlantic
States each commenced the transfer of substantially all of their respective
premiums, losses and expenses to an underwriting pool (the “Underwriting Pool”);
     WHEREAS, Donegal Mutual and Atlantic States have amended the Original
Agreement on October 1, 1988, July 16, 1992, December 21, 1995, April 20, 2000,
February 11, 2008 and October 16, 2008 (collectively, the “Amendments”) to
increase the amount and percentage of business allocated to Atlantic States from
the Underwriting Pool from 35% in 1986 to 80% on and after March 1, 2008;
     WHEREAS, Donegal Mutual and Atlantic States have agreed, subject to the
receipt of the approvals noted below, by this Agreement to amend the Original
Agreement as amended by the Amendments and to restate in this Agreement the
Original Agreement as amended by the Amendments and this Agreement;
     WHEREAS, since 1986 Donegal Mutual and DGI have maintained a coordinating
committee (the “Coordinating Committee”) that consists of two directors of
Donegal Mutual

 



--------------------------------------------------------------------------------



 



who are not also directors of DGI and two directors of DGI who are not also
directors of Donegal Mutual to review and evaluate any new agreement or
relationship or any change in an existing agreement or relationship between
Donegal Mutual and DGI or any DGI subsidiary, including the Original Agreement
and the Amendments;
     WHEREAS, at a meeting held on January 27, 2010, the Coordinating Committee
unanimously determined that this Agreement is fair and equitable to Donegal
Mutual and its policyholders and that this Agreement is fair and equitable to
DGI and its stockholders;
     WHEREAS, the Board of Directors of Donegal Mutual believes this Agreement
is in the best interests of Donegal Mutual and its policyholders and, at a
meeting held on February 18, 2010, approved the execution and delivery of this
Agreement by Donegal Mutual;
     WHEREAS, the Board of Directors of Atlantic States believes this Agreement
is in the best interests of Atlantic States and its stockholder and, at a
meeting held on February 18, 2010, approved the execution and delivery of this
Agreement by Atlantic States; and
     WHEREAS, Donegal Mutual and Atlantic States have agreed to include in the
Underwriting Pool such net premiums, losses and expenses that the Coordinating
Committee has approved in the past and may approve in the future;
     NOW, THEREFORE, Donegal Mutual and Atlantic States, in consideration of
their mutual covenants and agreements contained in the Original Agreement, the
Amendments and this Agreement, and intending to be legally bound hereby,
covenant and agree as follows:
     1. Definitions. As used in this Agreement, the following words or phrases
shall have the following respective meanings:
     “Affiliate” shall mean a Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
another Person or beneficially owns or has the power to vote or direct the vote
of 10% or more of any class of voting stock or of any form of voting equity
interest of such other Person in the case of a Person that is not a corporation.
For purposes of this definition, “control”, including the terms “controlling”
and “controlled”, means the power to direct or cause the direction of the
management and policies of a Person, directly or indirectly, whether through the
ownership of securities or partnership or other ownership interests, by contract
or otherwise. The term “Affiliate” shall include any insurance company as to
which either Donegal Mutual or DGI has the right to elect a majority of the
members of such insurance company’s board of directors.
     “Agreement” shall have the meaning ascribed to it in the preamble.

-2-



--------------------------------------------------------------------------------



 



     “Annual Statements” shall mean the annual statements of condition and
affairs Donegal Mutual and Atlantic States file pursuant to the Pennsylvania
Insurance Company Law.
     “Ceding Company” shall mean Donegal Mutual and Atlantic States.
     “Commissioner of Insurance” shall mean the Commissioner of Insurance of the
Commonwealth of Pennsylvania.
     “Effective Time” shall mean 12:01 a.m., Eastern Standard Time, on March 1,
2010.
     “Insurance Liabilities” shall mean a liability, obligation, claim or cause
of action of any kind or nature whatsoever, whether absolute, accrued,
contingent or other and whether known or unknown, including, without limitation,
outstanding case and incurred-but-not-reported loss and loss adjustment
reserves, unearned premiums and any other liability, obligation, claim or cause
of action arising as a result to an insurance policy issued by Donegal Mutual or
Atlantic States. Insurance Liabilities shall also include the Insurance
Liabilities assumed from an Affiliate to the extent the Coordinating Committee
shall have approved such inclusion in advance.
     “Net Expenses” shall mean loss expenses incurred and other underwriting
expenses incurred, including expense items that reflect underwriting, including
dividends to policyholders but excluding investment income expenses and federal
income taxes, all as shown on the Annual Statements for the particular year. All
investment income and expenses allocable to the investment operations of Donegal
Mutual and Atlantic States under the statutory accounting principles prescribed
or permitted by the Insurance Department of the Commonwealth of Pennsylvania
shall not be included and shall not be subject to this Agreement.
     “Net Liability” shall mean (i) the direct liability of Donegal Mutual or
Atlantic States as evidenced by all outstanding policies of insurance issued by
Donegal Mutual or Atlantic States less reinsurance purchased with respect
thereto from other insurers not a party to this Agreement and (ii) the assumed
liability of Donegal Mutual or Atlantic States related to the reinsurance of the
Insurance Liabilities of an Affiliate to the extent the Coordinating Committee
shall have approved such inclusion in advance.
     “Net Premiums and Losses” shall mean the net written premiums and net
losses paid of Donegal Mutual or Atlantic States after Atlantic States or
Donegal Mutual gives effect to reinsurance transactions with other insurers or
reinsurers who are not a party to this Agreement, including the net written
premiums and net losses paid Donegal Mutual or Atlantic States may from time to
time assume from an Affiliate but only to the extent the Coordinating Committee
shall have approved such inclusion in advance.

-3-



--------------------------------------------------------------------------------



 



     “Person” shall mean an individual, corporation, partnership, association,
joint stock company, governmental entity, business trust, unincorporated
organization or other legal entity.
     2. General Provisions.
          (a) This Agreement shall become effective as of 12:01 a.m., Eastern
Standard Time, on March 1, 2010 (the “Effective Time”).
          (b) In the event that a Ceding Company becomes insolvent or is
otherwise subject to liquidation or receivership proceedings, the remaining
accepting companies shall adjust their respective assumed portions of the
combined Net Liability of the Ceding Companies, each on a pro rata basis, so as
to absorb or assume collectively in full the Net Liability of the Ceding
Companies, including the portion that would otherwise be the responsibility of
the insolvent or otherwise impaired Ceding Company.
     3. Ceding and Accepting the Book of Business Then in Force.
          (a) From and after the Effective Time, Atlantic States shall, as
provided in the Original Agreement, the Amendments and in this Agreement,
continue to cede all of the Insurance Liabilities of Atlantic States to the
Underwriting Pool.
          (b) From and after the Effective Time, Donegal Mutual shall, as
provided in the Original Agreement, the Amendments and in this Agreement,
continue to cede all of the Insurance Liabilities of Donegal Mutual to the
Underwriting Pool.
          (c) From and after the Effective Time, Donegal Mutual shall continue
to accept and assume its proportionate share as set forth on Exhibit I to this
Agreement of the Insurance Liabilities of the Underwriting Pool outstanding on
or after the Effective Time. Donegal Mutual shall continue to be solely
responsible for Insurance Liabilities related to loss occurrences that took
place prior to the Original Effective Time.
          (d) From and after the Effective Time, Atlantic States shall continue
to accept and assume its proportionate share as set forth on Exhibit I to this
Agreement the Insurance Liabilities of the Underwriting Pool outstanding on or
after the Effective Time. Atlantic States shall not be liable for Insurance
Liabilities related to loss occurrences that took place prior to the Original
Effective Time.
     4. Accounting. Donegal Mutual and Atlantic States agree as follows:
          (a) To the extent that transfers of non-cash assets may be required to
effectuate the settlements this Agreement requires, any such transfers shall be
made at fair market values as of the date either Donegal Mutual or Atlantic
States makes such transfers.

-4-



--------------------------------------------------------------------------------



 



          (b) Atlantic States and Donegal Mutual agree to render to the other
party a monthly accounting within 30 days after the close of each month and the
other party shall have the opportunity for examination and audit, and the
balance due shall be paid not later than 90 days after the close of the
applicable month.
     5. Termination.
          (a) Donegal Mutual and Atlantic States agree that this Agreement shall
continue in effect for an indeterminate period. This Agreement shall be subject
to termination only upon 90 days advance notice from one party to the other
party. Any such termination shall only be effective at the next succeeding
December 31, and Donegal Mutual and Atlantic States shall provide coverage on a
“run-off” basis for policies issued prior to the effective date of the
termination until all liabilities under such policies have been satisfied in
full.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized on this 1st day
March, 2010.

          [SEAL]   DONEGAL MUTUAL INSURANCE COMPANY
 
       
Attest:
       
 
       
/s/ Sheri O. Smith
  By:   /s/ Donald H. Nikolaus
 
       
Sheri O. Smith, Secretary
      Donald H. Nikolaus, President
 
        [SEAL]   ATLANTIC STATES INSURANCE COMPANY
 
       
Attest:
       
 
       
/s/ Cyril J. Greenya
  By:   /s/ Jeffrey D. Miller
 
       
Cyril J. Greenya, Senior Vice President
      Jeffrey D. Miller, Senior Vice President

-5-



--------------------------------------------------------------------------------



 



EXHIBIT I

          Name of Party   Corporation Pool Participation
 
       
Donegal Mutual Insurance Company
    20 %
 
       
Atlantic States Insurance Company
    80 %

-6-